Citation Nr: 0816856	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2004 to May 2005.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

The veteran's September 2005 notice of disagreement initiated 
an appeal for the claim of entitlement to service connection 
for a bilateral wrist condition.  Service connection for this 
disability was granted in an August 2007 rating decision.  As 
this constitutes a full grant of the benefits on appeal, the 
issue of entitlement to service connection for a bilateral 
wrist condition is not before the Board. 


FINDING OF FACT

The veteran does not have hypertension.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in December 2007, subsequent to the 
initial adjudication of the claim, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
December 2007 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The veteran has substantiated his status as a veteran.  He 
was provided notice on the remaining Dingess elements, 
including information regarding the effective date and 
disability rating elements of his claim, in the December 2007 
VCAA letter.  

There was a timing deficiency with regard to this notice, in 
that it was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran nonetheless had a meaningful opportunity 
to participate in the adjudication of his claim after the 
notice was provided.  He had the opportunity for a hearing 
(for which he declined to appear), and to submit evidence and 
argument before the case was forwarded to the Board.  At the 
time of the letter he was advised that if he requested, VA 
would wait 60 days before making further decisions on his 
claim.  The claim was not forwarded to the Board until April 
2008.  Hence, he was not prejudiced by the failure to provide 
him with timely VCAA notice.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 
Vet. App. 334, 339 (2007)  .

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records.  While the veteran has 
stated that the Army lost some treatment records, this 
statement was made in relation to his claim for service 
connection for a wrist disability.  There is no indication 
that there are missing records with regard to hypertension.  
The examination for separation is of record, as is the report 
of the Medical Evaluation Board.  The veteran has not 
identified any other treatment records, VA or private, that 
could aid in substantiating his claim.  Additionally, the 
veteran was provided a VA examination in April 2005, in 
response to his claim.

VA has thereby complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for hypertension, the Board 
finds that evidence of record is against a finding that there 
is a current disease or disability. 

Service treatment records are negative for findings or 
treatment pertaining to hypertension.  During service, the 
veteran's systolic blood pressure ranged from 129 to 138 and 
his diastolic blood pressure ranged from 75 to 81.  The 
examination for separation in April 2005 shows that the 
veteran's blood pressure was measured as 129/72 and his 
vascular system was normal.

The post-service medical evidence is negative for a diagnosis 
of hypertension.  Moreover, at the veteran's April 2005 VA 
contract examination, his blood pressure was 118/82, 118/88, 
and 118/86.  The veteran reported that he had been diagnosed 
with hypertension eight months ago and that he was not 
currently undergoing any treatment.  The examiner found that 
hypertension was not present as there was no pathology to 
support a diagnosis.

Hypertension for purposes of 38 C.F.R., Part 4, means that 
the diastolic blood pressure is predominantly 90 or more or 
systolic blood pressure is predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times on three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2007).

To be shown as a disability for purposes of service 
connection, hypertension must meet the minimum definitions 
contained in 38 C.F.R., Part 4.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran has reported that he was regularly found to have 
hypertension when seen in sick call during service, but the 
service medical records show only normal readings on these 
occasions.  Neither his in-service blood pressure readings, 
nor the readings from his April 2005 VA contract examination 
meet the VA criteria for hypertension.  The examiner for VA 
specifically concluded that the veteran did not have 
hypertension on that examination.  Absent evidence showing 
current hypertension, a necessary element for service 
connection of a current disability is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


